Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 03, 2017

The Court of Appeals hereby passes the following order:

A18A0566. JAMES ADAMS, JR. v. THE STATE.

      James Adams, Jr., was convicted of armed robbery and motor vehicle theft, and
we affirmed his convictions on appeal. Adams v. State, 251 Ga. App. XXVI (October
2, 2001) (unpublished). Adams later filed an extraordinary motion for new trial,
which the trial court denied. He then filed a motion for an out-of-time appeal from
the denial of his extraordinary motion for new trial, which the trial court likewise
denied. Adams filed both an application for discretionary appeal and the instant
direct appeal seeking review of the denial of his motion for out-of-time appeal. We
denied Adams’s discretionary application on October 11, 2017, see Case No.
A18D0109, and that denial constituted a decision on the merits. See Elrod v.
Sunflower Meadows Dev., LLC, 322 Ga. App. 666, 670 (4) (745 SE2d 846) (2013)
(“when this Court examines a request for a discretionary appeal, it acts in an error-
correcting mode such that a denial of the application is on the merits”) (punctuation
omitted). Accordingly, the doctrine of res judicata bars this direct appeal from the
same order. See Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583
SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313)
(2007).
This appeal is therefore DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              11/03/2017
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                    Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                             , Clerk.